Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:  
¶0091 control electrode 310 should read 330.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record (US 5719033 A, “Ackley”) in view of Tobjork et al.(US 20210262976 A1, “Tobjork”) and  SASAGO et al. (US 20180120253 A1, “SASAGO”).
Regarding independent claim 1,  
 Ackley in Fig.1 discloses a method for providing calibration data for a gas [chemical] sensor device (at once envisaged to include gas; see additional obviousness analysis), wherein the [chemical] sensor device (chemical sensor 10) comprises a sensitive material (17/25:e.g.,C.3 L.30-34 and 38-47) electrically arranged between a first and second contact region (source and drain:18 and 19), and a control electrode (16) which is arranged neighboring to the sensitive material (17/25), wherein a resistance of the sensitive material has a dependency on an environmental target concentration (Abstract and e.g. C.1 L.15-20 and L.57-65, C.3 L.40-43: channel current or resistance is changed based on chemical species, the induced charge or charge displacement in indicator film 17 causes a change in electrical current through channel 25) and has a dependency on a control voltage applicable to the control electrode (Abstract  also: C.1 L.62-65, C.3 L.44-47, The potential on gate 16 can be calibrated or otherwise used as an extremely sensitive indicator or measure of the material, species or occurrence being sensed), the method comprising: exposing the sensitive material of the sensor device (10) to different adjusted target concentrations of a target (chemical species e.g. C.5 L.12 besides the citations mentioned above); determining measurement values of the resistance (correlated to current channel 25) of the sensitive material (17/25) between the first and second contact region (18, 19) in response to the adjusted target concentration (chemical species e.g. C.5 L.12 besides the citations mentioned above).
 Ackley fails to disclose in the embodiment relied upon 1) gas sensor. Ackley fails to disclose 2)  determining a first gas sensor behavior model based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration ,3) translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode, 4) sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data, wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range of the gas sensor device form the calibration data for the gas sensor device.
Regarding limitation 1:
Ackley teaches in (C.5 L.8-12) that the sensor can be easily adapted for a large variety of chemical species. Ackley further teaches in the background (C.1 L.19-20) that it is known that these type of sensors can sense a chemical including in gaseous form.
Therefore either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the chemical sensor could be used as a gas sensor (C.5 L.8-12; background C.1 L.19-20), or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional sensing of gaseous chemicals with Ackley’s generic chemical sensing for the expected purpose of e.g., increasing versatility/marketability, etc.
 Regarding limitation 2:
(Ackley at least in Abstract explicitly teaches Induced charge in channel 25, that is equivalent of resistance of sensing layer 17, caused by chemical species changes the channel current (correlated to conductivity or resistance) in the transistor 10. This teaches a model inherently is required for determining a model between variation of resistance or current based on target chemical species).
Tobjork in Fig.5 teaches determining a first gas sensor behavior model (interpolation) based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration (Abstract and ¶0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a first gas sensor behavior model as taught by Tobjork based on the measurement values of the resistance of the sensitive material as a function of the adjusted target gas concentration for Ackley’s sensor. One of ordinary skill in the art would know these sensors require a model based on the variation of electrical signals by gas concentration to determine the concentration of a target gas .
Regarding limitation 3:
Ackley e.g., in C.3 L.44-47 teaches the potential on gate 16 can be calibrated; in C.3 L.50-62, Ackley teaches that control gate voltage is strongly sensitive and correlated to channel current or resistance that can even be used for example f or calibrating the baseline drift, but fails to explicitly teach translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode.
SASAGO in e.g. Fig.11 teaches translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode (e.g.,¶0048,¶0102-¶0109).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s control gate voltage that is strongly sensitive and correlated to current or resistance of sensitive material and translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode as taught by SASAGO. One of ordinary skill in the art would have been motivated to make this modification in order to develop different measurements based on both variables, control or gate voltage and induced current or resistance of sensitive layer to enhance the accuracy of the sensor.
Regarding limitation 4:
SASAGO e.g., in Figs. 1, 2A, 3, 4A, 5A teaches a gas sensor device (e.g.,10S) sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data (Fig.5A control voltage is dependent on Ic that is equivalent of resistance data), wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range (Fig.5A and a range related to the threshold) of the gas sensor device (e.g.,10S) form the calibration data for the gas sensor device (threshold values of control voltage for target gas and clean gas and determining source-drain current that is equivalent to resistance of sensing layer or current channel as disclosed in Abstract, and¶0006 ¶0048¶0059¶0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of SASAGO for Ackley’s sensor to detect gas concentration and sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data, wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range of the gas sensor device form the calibration data for the gas sensor device.  One of ordinary skill in the art would know FET sensors are sensitive and can be exposed to gaseous chemical species and the channel current between drain and source is extremely sensitive to the applied control voltage, therefore, it can be used as a parameter to develop a model between gate voltage and channel current or variations of sensitive layer resistance enhance the accuracy of the mathematical models.
Regarding claim 2, which depends on claim 1, 


Ackley fails to disclose wherein different values of the control voltage over the control voltage range correspond to different target [chemical] concentrations at a measuring temperature.
SASAGO teaches wherein different values of the control voltage over the control voltage range correspond to different target gas concentrations at a measuring temperature (e.g.,¶0063- the control unit 50 adjusts the voltage of the power supply 41 such that the temperatures of the sensors 10S are constant at the time of measurement of the gas density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different values of the control voltage over the control voltage range correspond to different target concentrations in Ackley’s sensor at a measuring temperature as taught by SASAGO. One of ordinary skill in the art would know the electric response of FET based gas sensors are sensitive to the temperature and knowing temperature enhance the accuracy.

Regarding claim 3, 
 which depends on claim 1, 

Ackley fails to disclose wherein the gas sensor device further comprises a heating element neighboring to the gas sensitive material, the method further comprising:
activating the heating element for heating the environmental target gas and/or the gas sensitive material to a further measuring temperature; and additionally conducting the steps of exposing the gas sensor device, determining measurement values, and sweeping the control voltage for the further measuring temperature; and determining the control voltage dependent resistance data over the control voltage range also for the further measuring temperature, determining a first gas sensor behavior model, translating the first gas sensor behavior model into a second gas sensor behavior model.
SASAGO teaches wherein the gas sensor device further comprises a heating element neighboring to the gas sensitive material, the method further comprising:
activating the heating element (fig.1 19) for heating the environmental target gas and/or the gas sensitive material to a further measuring temperature (¶0068- the control unit 50 adjusts the voltage of the power supply 41 such that the temperatures of the sensors 10S and 10R are constant at the time of measurement of the gas density); and additionally conducting the steps of exposing the gas sensor device (10S), determining measurement values (e.g.,¶0064 gas sensor 1 outputs the data on the measured gas density and temperatures to an external device via the data I/O unit 90),  and sweeping the control voltage for the further measuring temperature; and determining the control voltage dependent resistance data over the control voltage range also for the further measuring temperature (e.g.,¶0080- ¶0081 and equation 8 control voltage depends on temperature at the time of measurement of the gas density, the material and quality of the gate layer 16S), determining a first gas sensor behavior model translating the first gas sensor behavior model into a second gas sensor behavior model (e.g.,¶0048,¶0102-¶0109).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SASAG’s heater and temperature measuring and modify first and second model for sensor resistance and control voltage of Ackley modified by SASAGO considering the impacts of temperature. One of ordinary skill in the art would know the electric response of FET based gas sensors are sensitive to the temperature and modifying the models based on the impact of temperature on electric signals (resistance and control voltage)  enhance the accuracy.

Regarding claim 4, which depends on claim 1, 

Ackley fails to disclose further comprising: storing the calibration data on a memory device which is accessible to a processing device.
SASAGO teaches further comprising:
storing the calibration data on a memory device (fig.22 1060) which is accessible to a processing device (50/30/90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use SASAGO’s memory device which is accessible to a processing device. One of ordinary skill in the art would know memory device which is accessible to a processing device as well-known advanced tools/technology to improve reliability and speed of measurement sensing devices.

Regarding independent claim 12, Ackley in Fig.1 discloses 
 a gas [chemical] sensor device (at once envisaged to include gas; see additional obviousness analysis) for providing calibration data (e.g., C.3 L.48-62),
wherein the [chemical] sensor device (10- C.5 L. 8-12 teaches potential improvement of this sensor for adapting to chemical species other than this indicator 17 that may include gaseous chemical species) comprises a sensitive material (17/25) electrically arranged between a first and second contact region (source and drain:18 and 19), and a control electrode (16) which is arranged neighboring to the sensitive material (17/25), wherein a resistance of the sensitive material has a dependency on an environmental target concentration (Abstract and e.g. C.1 L.15-20 and L.57-65, C.3 L.40-43: channel current or resistance is changed based on gas species, the induced charge or charge displacement in indicator film 17 causes a change in electrical current through channel 25) and has a dependency on a control voltage applicable (C.3 L.43-48 and L.48-62) to the control electrode (16),
determine measurement values of the resistance of the gas sensitive material (17/25) in response to an adjusted target gas concentration, during exposing the gas sensitive material (17/25) of the sensor device (10) to an adjusted target gas concentration (C.3 L.43-62);
 
	Ackley fails to disclose in the embodiment relied upon 1) gas sensor. Ackley fails to disclose 2)determine a first gas sensor behavior model based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration 3) a processing device for the sensor; 4)
to translate the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material as a function of the control voltage applicable to the control electrode; and 5) to sweep the control voltage based on the second gas sensor behavior model over a control voltage range for providing the control voltage dependent resistance data, wherein the provided control voltage dependent resistance data over a control voltage range of the gas sensor device or data derived therefrom form the calibration data for the gas sensor device.
Regarding limitation 1:
Ackley teaches in (C.5 L.8-12) that the sensor can be easily adapted for a large variety of chemical species. Ackley further teaches in the background (C.1 L.19-20) that it is known that these type of sensors can sense a chemical including in gaseous form.
Therefore either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the chemical sensor could be used as a gas sensor (C.5 L.8-12; background C.1 L.19-20), or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional sensing of gaseous chemicals with Ackley’s generic chemical sensing for the expected purpose of e.g., increasing versatility/marketability, etc.
 Regarding limitation 2:
(Ackley at least in Abstract explicitly teaches Induced charge in channel 25, that is equivalent of resistance of sensing layer 17, caused by chemical species changes the channel current (correlated to conductivity or resistance) in the transistor 10. This teaches a model inherently is required for determining a model between variation of resistance or current based on target chemical species).
Tobjork in Fig.5 teaches determining a first gas sensor behavior model (interpolation) based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration (Abstract and ¶0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a first gas sensor behavior model as taught by Tobjork based on the measurement values of the resistance of the sensitive material as a function of the adjusted target gas concentration for Ackley’s sensor. One of ordinary skill in the art would know these sensors require a model based on the variation of electrical signals by gas concentration to determine the concentration of a target gas .
Regarding limitation 3:
SASAGO e.g., in Fig.1 and e.g., ¶0068-¶0070 teaches a processing device (50/30/90) for the sensor (101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SASAGO’s processing device for Ackley’s sensor. One of ordinary skill in the art would using a processing system to process measurements by sensors and calculating the physical properties such as concentration based on the mathematical models and calibration models are a well-known technology in all industries and would be motivated to use the processing device for an accurate and reliable system.
Regarding limitation 4:
Ackley e.g., in C.3 L.44-47 teaches the potential on gate 16 can be calibrated; in C.3 L.50-62, Ackley teaches that control gate voltage is strongly sensitive and correlated to channel current or resistance that can even be used for example for calibrating the baseline drift, but fails to explicitly teach translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode.
SASAGO in e.g. Fig.11 teaches translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s control gate voltage that is strongly sensitive and correlated to current or resistance of sensitive material and translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode as taught by SASAGO. One of ordinary skill in the art would have been motivated to make this modification in order to develop different measurements based on both variables, control or gate voltage and induced current or resistance of sensitive layer to enhance the accuracy of the sensor.
Regarding limitation 5:
SASAGO e.g., in Figs. 1, 2A, 3, 4A, 5A teaches a gas sensor device (e.g.,10S) sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data (Fig.5A control voltage is dependent on Ic that is equivalent of resistance data), wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range (Fig.5A and a range related to the threshold) of the gas sensor device (e.g.,10S) form the calibration data for the gas sensor device (threshold values of control voltage for target gas and clean gas and determining source-drain current that is equivalent to resistance of sensing layer or current channel as disclosed in Abstract, and¶0006 ¶0048¶0059¶0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of SASAGO for Ackley’s sensor to detect gas concentration and sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data, wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range of the gas sensor device form the calibration data for the gas sensor device.  One of ordinary skill in the art would know FET sensors are sensitive and can be exposed to gaseous chemical species and the channel current between drain and source is extremely sensitive to the applied control voltage, therefore, it can be used as a parameter to develop a model between gate voltage and channel current or variations of sensitive layer resistance enhance the accuracy of the mathematical models.
Regarding claim 13, 
 which depends on claim 12, 

Ackley fails to disclose wherein different values of the control voltage over the control voltage range correspond to different target gas concentrations at a measuring temperature.
SASAGO teaches different values of the control voltage over the control voltage range correspond to different target gas concentrations at a measuring temperature (e.g.,¶0063- the control unit 50 adjusts the voltage of the power supply 41 such that the temperatures of the sensors 10S are constant at the time of measurement of the gas density).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different values of the control voltage over the control voltage range correspond to different target concentrations in Ackley’s sensor at a measuring temperature as taught by SASAGO. One of ordinary skill in the art would know the electric response of FET based gas sensors are sensitive to the temperature and knowing temperature enhance the accuracy.
Regarding claim 14, 
 which depends on claim 12, 

Ackley fails to disclose wherein the gas sensor device further comprises a heating element neighboring to the gas sensitive material,
wherein the processing device is further configured to:
activate the heating element for heating the environmental target gas and/or the gas sensitive material to a further measuring temperature; and
determine the control voltage dependent resistance data over a control voltage range also for the further measuring temperature.
SASAGO teaches wherein the gas sensor device further comprises a heating element (via voltage supplied by power supply 41, e.g., ¶0068) neighboring to the gas sensitive material (10S),
wherein the processing device (50/30/90) is further configured to:
activate the heating element for heating the environmental target gas and/or the gas sensitive material to a further measuring temperature (e.g., ¶0064 gas sensor 1 outputs the data on the measured gas density and temperatures to an external device via the data I/O unit 90); and
determine the control voltage dependent resistance data over a control voltage range also for the further measuring temperature (e.g., ¶0080- ¶0081 and equation 8 control voltage depends on temperature at the time of measurement of the gas density, the material and quality of the gate layer 16S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SASAG’s heater and temperature measuring and modify first and second model for sensor resistance and control voltage of Ackley modified by SASAGO considering the impacts of temperature. One of ordinary skill in the art would know the electric response of FET based gas sensors are sensitive to the temperature and modifying the models based on the impact of temperature on electric signals (resistance and control voltage)  enhance the accuracy.
Regarding claim 15, 
which depends on claim 12, 

Ackley fails to disclose further configured to:
store the calibration data on a memory device which is accessible to the processing device.
SASAGO teaches further configured to:
store the calibration data on a memory device (fig.22 1060) which is accessible to the processing device (50/30/90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use SASAGO’s memory device which is accessible to a processing device. One of ordinary skill in the art would know memory device which is accessible to a processing device as well-known advanced tools/technology to improve reliability and speed of measurement sensing devices.
Regarding independent claim 20, 
 Ackley in fig.1 discloses calibrating (C.3 L.43-62) a gas [chemical] sensor device (at once envisaged to include gas; see additional obviousness analysis),
wherein the [chemical] sensor device comprises a chemical sensitive material (17/25) electrically arranged between a first and second contact region (Source and Drain 18/19), and a control electrode (16) which is arranged neighboring to the sensitive material (17/25), wherein a resistance of the sensitive material has a dependency on an environmental target concentration Abstract and e.g. C.1 L.15-20 and L.57-65, C.3 L.40-43: channel current or resistance is changed based on chemical species, the induced charge or charge displacement in indicator film 17 causes a change in electrical current through channel 25) and has a dependency on a control voltage applicable to the control electrode (Abstract  also: C.1 L.62-65, C.3 L.44-47, The potential on gate 16 can be calibrated or otherwise used as an extremely sensitive indicator or measure of the material, species or occurrence being sensed), wherein the processing device is configured to:
applying a control voltage (C.3 L.43) to the control electrode (16) of the sensor device (10);
determining measurement values of the resistance (C.3 L.43-47, measuring current that is proportional with resistance as a function of target concentration) of the sensor device (10) in response to the control voltage (C.3 L.43 potential applied to gate 16) applied to the control electrode (16) of the sensor device (10);
providing calibration data (C.3 L.43-47) for the sensor device (10); 
compare the measurement values of the resistance of the sensor device with associated calibration data; and
adapt an output signal of the sensor device based on a measured difference between the measurement values of the resistance of the sensor device and the associated calibration data (C.3 L.43-62).
 	Ackley fails to disclose in the embodiment relied upon 1) gas sensor. Ackley fails to disclose 2) determine a first gas sensor behavior model based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration 3) a processing device for the sensor; 4)
to translate the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material as a function of the control voltage applicable to the control electrode; and 5) to sweep the control voltage based on the second gas sensor behavior model over a control voltage range for providing the control voltage dependent resistance data, wherein the provided control voltage dependent resistance data over a control voltage range of the gas sensor device or data derived therefrom form the calibration data for the gas sensor device.
Regarding limitation 1:
Ackley teaches in (C.5 L.8-12) that the sensor can be easily adapted for a large variety of chemical species. Ackley further teaches in the background (C.1 L.19-20) that it is known that these type of sensors can sense a chemical including in gaseous form.
Therefore either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the chemical sensor could be used as a gas sensor (C.5 L.8-12; background C.1 L.19-20), or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional sensing of gaseous chemicals with Ackley’s generic chemical sensing for the expected purpose of e.g., increasing versatility/marketability, etc.
 Regarding limitation 2:
(Ackley at least in Abstract explicitly teaches Induced charge in channel 25, that is equivalent of resistance of sensing layer 17, caused by chemical species changes the channel current (correlated to conductivity or resistance) in the transistor 10. This teaches a model inherently is required for determining a model between variation of resistance or current based on target chemical species).
Tobjork in Fig.5 teaches determining a first gas sensor behavior model (interpolation) based on the measurement values of the resistance of the gas sensitive material as a function of the adjusted target gas concentration (Abstract and ¶0083).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a first gas sensor behavior model as taught by Tobjork based on the measurement values of the resistance of the sensitive material as a function of the adjusted target gas concentration for Ackley’s sensor. One of ordinary skill in the art would know these sensors require a model based on the variation of electrical signals by gas concentration to determine the concentration of a target gas .

Regarding limitation 3:
SASAGO e.g., in Fig.1 and e.g., ¶0068-¶0070 teaches a processing device (50/30/90) for the sensor (101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SASAGO’s processing device for Ackley’s sensor. One of ordinary skill in the art would using a processing system to process measurements by sensors and calculating the physical properties such as concentration based on the mathematical models and calibration models are a well-known technology in all industries and would be motivated to use the processing device for an accurate and reliable system.
Regarding limitation 4:
Ackley e.g., in C.3 L.44-47 teaches the potential on gate 16 can be calibrated; in C.3 L.50-62, Ackley teaches that control gate voltage is strongly sensitive and correlated to channel current or resistance that can even be used for example for calibrating the baseline drift, but fails to explicitly teach translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode.
SASAGO in e.g. Fig.11 teaches translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s control gate voltage that is strongly sensitive and correlated to current or resistance of sensitive material and translating the first gas sensor behavior model into a corresponding second gas sensor behavior model for the resistance of the gas sensitive material of the gas sensor device as a function of the control voltage applicable to the control electrode as taught by SASAGO. One of ordinary skill in the art would have been motivated to make this modification in order to develop different measurements based on both variables, control or gate voltage and induced current or resistance of sensitive layer to enhance the accuracy of the sensor.
Regarding limitation 5:
SASAGO e.g., in Figs. 1, 2A, 3, 4A, 5A teaches a gas sensor device (e.g.,10S) sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data (Fig.5A control voltage is dependent on Ic that is equivalent of resistance data), wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range (Fig.5A and a range related to the threshold) of the gas sensor device (e.g.,10S) form the calibration data for the gas sensor device (threshold values of control voltage for target gas and clean gas and determining source-drain current that is equivalent to resistance of sensing layer or current channel as disclosed in Abstract, and¶0006 ¶0048¶0059¶0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of SASAGO for Ackley’s sensor to detect gas concentration and sweeping the control voltage based on the second gas sensor behavior model over a control voltage range for providing control voltage dependent resistance data, wherein the provided control voltage dependent resistance data or data derived therefrom over a control voltage range of the gas sensor device form the calibration data for the gas sensor device.  One of ordinary skill in the art would know FET sensors are sensitive and can be exposed to gaseous chemical species and the channel current between drain and source is extremely sensitive to the applied control voltage, therefore, it can be used as a parameter to develop a model between gate voltage and channel current or variations of sensitive layer resistance enhance the accuracy of the mathematical models.
 
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of  Tobjork , SASAGO and LIN et al. (WO 2018204780 A1,” LIN”).

Regarding claim 5, 
which depends on claim 1, 

Ackley fails to disclose further comprising:
repeating the step of determining measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions.
	LIN in e.g., ¶0019 teaches repeating the step of determining measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions (figs.13A-F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings Ackley and LIN and determining measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions. One of ordinary skill in the art would know in a vast number of application the sensor needs to measure different gas types with different densities.

Regarding claim 6, 
 which depends on claim 1, 

Ackley fails to disclose wherein the control voltage dependent resistance data of the gas sensor device depend on a frequency and/or an amplitude of the control voltage.
LIN in Fig. 12A-12F and e.g.,¶0007, ¶0020-¶0024 teaches the control voltage dependent resistance data of the gas sensor device depend on a frequency and/or an amplitude of the control voltage (¶0007-alternating current (AC) voltage has a frequency of 0.1 Hz to 1 MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alternative voltage that is dependent on the frequency as taught by LIN for Ackley’s gate control voltage. One of ordinary skill in the art would have been motivated to make this modification in order to apply AC Voltage that has advantages such as being generating higher voltage for cheaper and easily convertible.

Regarding claim 16, 
 which depends on claim 12, 

Ackley fails to disclose further configured to:
determine the measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions.
	LIN in LIN in e.g., ¶0019 teaches determine the measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions(figs.13A-F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings Ackley and LIN and determining measurement values of the resistance of the gas sensitive material for different target gas concentrations and/or for different target gas compositions. One of ordinary skill in the art would know in a vast number of applications the sensor needs to measure different gas types with different densities.

Regarding claim 17, 
 which depends on claim 12, 

 Ackley fails to disclose wherein the control voltage dependent resistance data of the gas sensor device depend on a frequency and/or an amplitude of the control voltage.
LIN in Fig. 12A-12F and e.g., ¶0007, ¶0020-¶0024 teaches wherein the control voltage dependent resistance data of the gas sensor device depend on a frequency and/or an amplitude of the control voltage(¶0007: alternating current (AC) voltage has a frequency of 0.1 Hz to 1 MHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use alternative voltage that is dependent on the frequency as taught by LIN for Ackley’s gate control voltage. One of ordinary skill in the art would have been motivated to make this modification in order to apply AC Voltage that has advantages such as being generating higher voltage for cheaper and easily convertible.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Tobjork, SASAGO and MAZZILLO et al. (US 20200158710 A, “MAZZILLO”).

Regarding claim 7, 
which depends on claim 1, 

Ackley fails to disclose further comprising:
determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration; and
storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device.
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF ) of the gas sensitive material (18/1) having within a tolerance range an insensitivity to the target gas concentration (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration); and storing the determined control voltage dependent measurement value as a baseline calibration value (¶0057-¶0064) in a memory device accessible to a processing device (microcontroller 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device as taught by MAZZILLO for Ackley’s gas sensor. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.
Regarding claim 18, 
 which depends on claim 12, 

Ackley fails to disclose further configured to:
determine a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration; and
store the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to the processing device.
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF ) of the gas sensitive material (18/1) having within a tolerance range an insensitivity to the target gas concentration (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration); and storing the determined control voltage dependent measurement value as a baseline calibration value (¶0057-¶0064) in a memory device accessible to a processing device (microcontroller 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device as taught by MAZZILLO for Ackley’s gas sensor. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Tobjork, SASAGO, MAZZILLO and Wantanabe ( US 4849798 A,” Wantanabe”)
Regarding claim 8,
  which depends on claim 7, 

	Ackley fails to disclose further comprising:
determining the control voltage dependent measurement value of the resistance of the gas sensitive material having a complete insensitivity to the target gas concentration for different temperatures of the environmental target gas and/or of the gas sensitive material; and
storing the determined control voltage dependent measurement value as the baseline calibration value in the memory device accessible to the processing device, wherein the baseline calibration value is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas.
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF ) of the gas sensitive material (18/1) having within a tolerance range an insensitivity to the target gas concentration (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration); and storing the determined control voltage dependent measurement value as a baseline calibration value (¶0057-¶0064) in a memory device accessible to a processing device (microcontroller 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device as taught by MAZZILLO for Ackley’s gas sensor. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.
Ackey and MAZZILLO fail to disclose for different temperatures of the environmental target gas and/or of the gas sensitive material, wherein the baseline calibration value is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas.
Wantanabe in Fig.4 curve (A) and C.7 L.51-66 teaches [output signal] for different temperatures of the environmental target gas (physical quantity) and/or of the gas sensitive material (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wantanabe for Ackley (modified by MAZZILLO)’s sensor to have a temperature independent sensor as taught by Wantanabe wherein baseline calibration value of Ackley modified by Mazzillo is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the false impacts from the variations in environment temperatures and therefore enhance the accuracy (e.g. Wantanabe in C.4 L.60-65 suggests that FET type sensor which suppresses a wide variation of the characteristics of the FET device therein and/or drift of the output depending upon temperature will maintain a stable output characteristic over a long period of time).
Regarding claim 19, 
which depends on claim 18, 

Ackley fails to disclose further configured to:
determine the control voltage dependent measurement value of the resistance of the gas sensitive material having a complete insensitivity to the target gas concentration; and
store the determined control voltage dependent measurement value as the baseline calibration value in the memory device accessible to the processing device, wherein the baseline calibration value is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas.
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF ) of the gas sensitive material (18/1) having within a tolerance range an insensitivity to the target gas concentration (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration); and storing the determined control voltage dependent measurement value as a baseline calibration value (¶0057-¶0064) in a memory device accessible to a processing device (microcontroller 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device as taught by MAZZILLO for Ackley’s gas sensor. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.
Ackey and MAZZILLO fail to disclose for different temperatures of the environmental target gas and/or of the gas sensitive material, wherein the baseline calibration value is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas.
Wantanabe in Fig.4 curve (A) and C.7 L.51-66 teaches [output signal] for different temperatures of the environmental target gas (physical quantity) and/or of the gas sensitive material (9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Wantanabe for Ackley (modified by MAZZILLO)’s sensor to have a temperature independent sensor as taught by Wantanabe wherein baseline calibration value of Ackley modified by Mazzillo is also independent of the temperature of the environmental target gas and/or the gas sensitive material exposed to the target gas. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate the false impacts from the variations in environment temperatures and therefore enhance the accuracy (e.g. Wantanabe in C.4 L.60-65 suggests that FET type sensor which suppresses a wide variation of the characteristics of the FET device therein and/or drift of the output depending upon temperature will maintain a stable output characteristic over a long period of time).
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of SASAGO.

Regarding independent claim 9, Ackley in Fig.1 discloses
 a method of calibrating a gas [chemical] sensor device (at once envisaged to include gas; see additional obviousness analysis), wherein the chemical sensor device (10) comprises a sensitive material (17/25: e.g., C.3 L.30-34 and 38-47) electrically arranged between a first and second contact region (source and drain:18 and 19), and a control electrode (16) which is arranged neighboring to the sensitive material (17/25), wherein a resistance of the sensitive material has a dependency on an environmental target [chemical] concentration (Abstract and e.g. C.1 L.15-20 and L.57-65, C.3 L.40-43: channel current or resistance is changed based on chemical species, the induced charge or charge displacement in indicator film 17 causes a change in electrical current through channel 25)  and has a dependency on a control voltage applicable to the control electrode (Abstract  also: C.1 L.62-65, C.3 L.44-47, The potential on gate 16 can be calibrated or otherwise used as an extremely sensitive indicator or measure of the material, species or occurrence being sensed),
the method comprising:
applying a control voltage (C.3 L.43) to the control electrode (16) of the [chemical] sensor device (10);
determining measurement values of the resistance (C.3 L.43-47, measuring current that is proportional with resistance as a function of target concentration) of the [chemical] sensor device (10) in response to the control voltage (C.3 L.43 potential applied to gate 16) applied to the control electrode (16) of the sensor device (10);
providing calibration data (C.3 L.43-47) for the sensor device (10), wherein the calibration data for the sensor device comprises the control voltage dependent resistance data over a control voltage range (C.3 L.43-47) of the sensor device (10);
comparing the measurement values of the resistance of the sensor device with the calibration data; and adapting an output signal of the sensor device based on a measured difference between the measurement values of the resistance of the sensor device and the calibration data (C.3 L.48-62).
Ackley fails to disclose in the embodiment relied upon 1) gas sensor. Ackley fails to disclose 2) control voltage range.
Regarding limitation 1:
Ackley teaches in (C.5 L.8-12) that the sensor can be easily adapted for a large variety of chemical species. Ackley further teaches in the background (C.1 L.19-20) that it is known that these type of sensors can sense a chemical including in gaseous form.
Therefore either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that the chemical sensor could be used as a gas sensor (C.5 L.8-12; background C.1 L.19-20), or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional sensing of gaseous chemicals with Ackley’s generic chemical sensing for the expected purpose of e.g., increasing versatility/marketability, etc.
Regarding limitation 2:
SASAGO e.g., in Figs.5A and 8 teaches over a control voltage range (Eq.1 and 2 and ¶0070-¶0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use SASAGO’s voltage range for applied voltage to Ackley’s electrode. One of ordinary skill in the art would know depends on the concentration the voltage are correlated and practically the gas concentration is correlated to the voltage over a range accordingly and will be motivated to limit the measurements in a limited range for a credible and therefore an effective measurement and performance.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of SASAGO and Park et al.(US 20200110060 A1, “Park”).

Regarding claim 10, 
 which depends on claim 9, 

 Ackley disclose further comprising: conducting a baseline calibration (C.3 L.43-62) of the gas sensor device (10) based on the calibration data but fails to disclose automatic calibration stored in a memory device and accessible to a processing device.
 	Park in e.g.,Figs.5, 9, and 11-12 teaches an automatic calibration stored in a memory device (624) and accessible to a processing device (120/620).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s sensor by Park and automating calibration stored in a memory device and accessible to a processing device as taught by Park. One of ordinary skill in the art would have been motivated to make this modification in order to have an up to date calibration when it is required and therefore increase the accuracy.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of SASAGO, Park and Mazillo.

Regarding claim 11, 
 which depends on claim 10, 

 Ackley fails to disclose wherein conducting an automatic baseline calibration further comprises:
determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration; and
storing the determined control voltage dependent measurement value as a baseline calibration value in the memory device accessible to the processing device, if the currently determined baseline calibration value differs from the baseline calibration value stored in the memory device.
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF ) of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration; and
storing the determined control voltage dependent measurement value as a baseline calibration value in the memory device accessible to the processing device, if the currently determined baseline calibration value differs from the baseline calibration value stored in the memory device (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration and ¶0057-¶0064 and microcontroller 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and storing the determined control voltage dependent measurement value as a baseline calibration value in a memory device accessible to a processing device as taught by MAZZILLO for Ackley’s gas sensor. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Tobjork, SASAGO and Park.

Regarding claim 21, 
 which depends on claim 20, 

Ackley disclose further comprising: conducting a baseline calibration (C.3 L.43-62) of the gas sensor device (10) based on the calibration data but fails to disclose automatic calibration stored in a memory device and accessible to a processing device.
 	Park in e.g.,Figs.5, 9, and 11-12 teaches an automatic calibration stored in a memory device (624) and accessible to a processing device (120/620).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s sensor by Park and automating calibration stored in a memory device and accessible to a processing device as taught by Park. One of ordinary skill in the art would have been motivated to make this modification in order to have an up to date calibration when it is required and therefore increase the accuracy.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ackley in view of Tobjork , SASAGO, Park and  MAZZILLO.

Regarding claim 22, Which depends on claim 21,


Ackley disclose further comprising conducting a baseline calibration (C.3 L.43-62) of the gas sensor device (10) based on the calibration data but fails to disclose further configured to:
conduct an automatic baseline calibration further by
determining a control voltage dependent measurement value of the resistance of the gas sensitive material having a complete insensitivity to the target gas concentration; and
storing the determined control voltage dependent measurement value as a baseline calibration value in the memory device accessible to the processing device, if the currently determined baseline calibration value differs from the baseline calibration value stored in the memory device.
Regarding limitation 1:
Park in e.g.,Figs.5, 9, and 11-12 teaches an automatic baseline calibration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackley’s sensor by Park and automating calibration as taught by Park. One of ordinary skill in the art would have been motivated to make this modification in order to have an up to date calibration when it is required and therefore increase the accuracy.
Regarding limitation 2:
MAZZILLO in Figs.6-7 and ¶0056 teaches determining a control voltage dependent measurement value of the resistance (Fig.6 R1,R2,R3 dependent on VF )of the gas sensitive material (18/1) having a complete insensitivity to the target gas concentration (Fig.7 ¶0056- the concentrations of CM1 and CM2, the voltage VF1 decreases as the concentration CM1 increases, and the voltage VF2 decreases as the concentration CM2 increases, voltage VF1, and hence the cut-in voltage of the second Schottky contact, is to a first approximation independent of the concentration CM2, the voltage VF2, and hence the cut-in voltage of the third Schottky contact, is to a first approximation independent of the concentration); and storing the determined control voltage dependent measurement value as a baseline calibration value (¶0057-¶0064) in a memory device accessible to a processing device (microcontroller 66) in the memory device accessible to the processing device (microprocessor 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mazzillo’s insensitivity of control voltage to the concentration for Ackley’s calibration data if the currently determined baseline calibration value of Ackley differs from the baseline calibration value stored in the memory device and storing the determined control voltage dependent measurement value as a baseline calibration value in the memory device accessible to the processing device. One of ordinary skill in the art would know a control voltage dependent measurement value of the resistance of the gas sensitive material having within a tolerance range an insensitivity to the target gas concentration and have been motivated to make this modification in order to calibrate a sensor independent of gas concentration type that eliminate false results from environmental conditions and therefore improves the accuracy and quality of calibration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm. Examiner interviews are available via telephone,  and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856 
                                                                                                                                                                                                       /DAVID L SINGER/Primary Examiner, Art Unit 2856